Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12, 91 and 120-124 are pending. 

Claim 91 stands withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 12 and 120-124, drawn to an Fc construct are being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/340,322, filed May 23, 2016, and  62/443,451, filed January 6, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 6, 20222 and February 28, 2022 were filed after the mailing date of the Non-Final Office on Oct 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection and Rejection Withdrawn
	The objection to the specification is withdrawn in light of the substitute specification.  

	The rejection of claim 123 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 
	The written description and enablement rejections of claims 12 and 120-124 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the claim amendment.

	The rejection of claims 12, 120-122 and 124 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,239,944 is withdrawn in view of the claim amendment.  

	The rejection of claim 123 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,239,944 in view of Ven Den Bremer (Mabs 7(4): 672-680, 2015; PTO 892). 

New ground of rejection necessitated by the amendment filed March 18, 2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 12, 121, 122, 124 are rejected under 35 U.S.C. 103 as being unpatentable over Bosques et al (newly cited, WO2015/168643, published Nov 5, 015; PTO 892) in view of Mimoto et al (newly cited, Protein Engineering, Design & Selection 26(10): 589-598, 2013; PTO 892).
Regard claim 12, Bosques teaches and claims an Fc construct comprising: 
a). a first polypeptide having the formula A-L-B; 
wherein i). A comprises a first Fc domain monomer; ii). L is a linker; and iii). B comprises a second Fc domain monomer; 
b). a second polypeptide having the formula A'-L'-B'; wherein i). A' comprises a third Fc domain monomer; ii). L' is a linker; and iii). B' comprises a fourth Fc domain monomer; 
c). a third polypeptide that comprises a fifth Fc domain monomer; and 
d). a fourth polypeptide that comprises a sixth Fc domain monomer; 
wherein said A of first polypeptide and said A’ of second polypeptide combine to form a first Fc domain, said B of first polypeptide and the fifth Fc domain monomer combine to form a second Fc domain, and said B' of the second polypeptide and the sixth Fc domain monomer combine to form a third Fc domain, see entire document, claim 11, in particular.  
The said first Fc domain monomer and the third Fc domain monomer comprises complementary dimerization selectivity modules that promote dimerization between said first Fc domain monomer and said third Fc domain monomer, see reference claim 12, in particular.
The said second Fc domain monomer and said fifth Fc domain monomer comprises complementary dimerization selectivity modules that promote dimerization between said second Fc domain monomer and said fifth Fc domain monomer, see reference claim 13, in particular.
The said fourth Fc domain monomer and said sixth Fc domain monomer comprises complementary dimerization selectivity modules that promote dimerization between said fourth Fc domain monomer and said sixth Fc domain monomer, see reference claim 14, in particular.
Wherein each A, B, A’, B’, third polypeptide and fourth polypeptide comprises an Fc domain monomer, see reference claims 15-20, in particular. 
Wherein each Fc domain monomer comprises a hinge domain, a CH2 domain, and a CH3 domain, see reference claim 56, in particular. 
Regarding claim 120, Bosques teaches the Fc construct further comprising an albumin-binding peptide such as DICLPRWGCLW (SEQ ID NO: 28), which is identical to the claimed SEQ ID NO: 28, see reference claim 23, paragraph bridging p. 23 to 24, in particular. . 
Regarding claim 121, Bosques teaches the first polypeptide and said second polypeptide have the same amino acid sequence, and wherein the third polypeptide and said fourth polypeptide have the same amino acid sequence, see reference claim 24. 
Bosques teaches the Fc construct is useful as a composition for treating inflammatory disease, see p. 11. 
Bosques does not teach the Fc construct wherein at least one of the Fc domain monomers comprises both a S267E mutation and a L328F mutation that together enhance binding to the FcγRIIb receptor as set forth in claims 12 and 122.  
However, Mimoto teaches engineering Fc region to increase the binding affinity to FcgRIIb is considered to be a promising approach. Introducing S267E/L328F substitutions into the Fc region of human IgG1 increased the binding affinity to FcgRIIb 430-fold without increasing that to FcgRI, FcgRIIaH131 or FcgRIIIa, see entire document, abstract, p. 594, p. 597, left col., in particular.  Mimoto teaches introducing S267E and L328F substitutions into the Fc region of human IgG1 increased binding affinity to FcγRIIb 430-fold without increased the binding affinity to FcγRI, FcγRIIa or FcγRIIIa.  Anti-CD19 antibody with the Fc promoted suppression of B-cell activation and proliferation in SLE mouse model by co-engaging FcγRIIb and B cell receptor (BCR); anti-IgE antibody with S267E and L328F Fc variant reduced the production of IgE in vivo, and that Fcε domain fused with S267E and L328F Fc variant suppressed degranulation and calcium mobilization.  Engineered Fc with enhanced binding to FcγRIIb, see p. 590, in particular.   Previous studies using S267E/L328F have demonstrated that enhancing affinity to the FcγRIIb is a promising application for therapeutic antibodies against CD19, IgE, DR5 CD40 and CD137, see p. 597, in particular.  Antibodies with enhanced binding only to FcγRIIb would have a longer half-life because the antibody would be recycled back to the cell surface, see p. 597, left col. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Bosques and Mimoto to have further engineered the Fc domain in the Fc construct of Bosques with the S267E and L328F substitutions of Mimoto in order to enhance binding of Fc construct to the inhibitor FcγRIIb.  
The person of ordinary skill would have had a reasonable expectation of success in making Bosques’s Fc monomer having Mimoto’s S267E and L328F substitution because Mimoto teaches S267E and L328F substitution in the Fc variant enhanced FcγRIIb binding and co-engaging FcγRIIb and B cell receptor (BCR) reduced the production of IgE in vivo and thereby effective to treat inflammation, e.g., reduced IgE production, see p. 594 and 597.   
One of ordinary skill in the art would have been motivated to do so because Mimoto teaches S267E and L328F Fc variant that enhanced binding only to FcγRIIb would have a longer half-life because the antibody would be recycled back to the cell surface, see p. 597, left col. 
One of ordinary skill in the art would have been motivated to do so because Bosques teaches the Fc construct is useful as a composition for treating inflammatory disease, see p. 11. 
In this case, combining prior art elements according known method would yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over Bosques et al (newly cited, WO2015/168643, published Nov 5, 015; PTO 892) in view of Mimoto et al (newly cited, Protein Engineering, Design & Selection 26(10): 589-598, 2013; PTO 892) as applied to claims 12, 121, 122 and 124 mentioned above and further in view of Cai et al (Biotechnology and Bioengineering 108(2): 404-412, 2011; PTO 892).
The combine teachings of Bosques and Mimoto have been discussed supra. 
The references above do not teach the first second, third and fourth Fc polypeptide lack a carboxy-terminal lysine as per claim 123.
However, Cai teaches humans have four IgG subtypes, IgG1, IgG2, IgG3, andIgG4, listed in order of decreasing concentration in serum.  The heavy chain genes from all human IgG subtypes encode a C-terminal lysine. In fact, all human IgG HCs terminate with the same three amino acids: Pro-Gly-Lys (PGK).  C-terminal lysine on an IgG2 heavy chain is rapidly cleaved from the protein in vivo by circulating basic carboxypeptidase, and that this result could be applied to other IgG subtypes, see entire document, p. 411, in particular.  Furthermore, antibodies expressed in Chinese Hamster Ovary(CHO) cells may contain little C-terminal lysine, whereas those expressed in mouse hybridomas often have more.  In fact, C-terminal lysine has been shown to not impact the effector function or potency of a humanized anti Lewis Y IgG1. Yet maintenance of the K levels in therapeutic antibodies attribute to heterogeneity of the product,  see entire document, see p. 404 and 411, in particular. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced Fc construct of Bosques and Mimoto lacking C-terminal lysine as suggested by Cai by producing the Fc construct in CHO cells with a reasonable expectation of success, e.g., reduce heterogeneity of the therapeutic product. 
One of skill in the art would have been motivated to make such Fc construct lacking C-terminal lysine because Cai teaches C-terminal lysine has no effect on Fc effector functions, and removing the C-terminal lysine is expected to improve homogeneity of the therapeutic antibody, see p. 404, right col, and p. 411.  
One of ordinary skill in the art would have been motivated to do so because Bosques teaches the Fc construct is useful as a composition for treating inflammatory disease, see p. 11. 
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644